OPINION ANNOUNCING THE JUDGMENT OF THE COURT
COWEN, Circuit Judge.
Richard Biegenwald, a prisoner in the New Jersey State prison system, asserts in this lawsuit that his constitutional rights were violated when the defendants continued to confine him on “death row” in Trenton State Prison after his sentence of death was vacated by the New Jersey Supreme Court. The district court abstained from adjudicating Biegenwald’s claims pending the resolution of certain state law issues in a state forum, applying the abstention doctrine announced in Railroad Comm’n of Texas v. Pullman Co., 312 U.S. 496, 61 S.Ct. 643, 85 L.Ed. 971 (1941). Biegenwald appeals from the order administratively terminating his federal lawsuit. Because we conclude that it was not appropriate to apply the Pullman abstention doctrine in this lawsuit, we will reverse the order of the district court and remand this case to that court for further proceedings in accordance with this opinion.
I.
Richard Biegenwald was convicted of first degree murder on December 7, 1983, and was sentenced to death for that crime on December 8, 1983. After receiving the sentence of death, Biegenwald was transferred from the general population in Trenton State Prison to the “Capital Sentence Unit,” a more restrictive prison unit for inmates facing sentences of death.
Biegenwald appealed his conviction and sentence, and on March 5, 1987, the New Jersey Supreme Court affirmed his conviction, but vacated the sentence of death, and ordered that Biegenwald be accorded a new sentencing hearing. According to Biegen-wald’s complaint, he submitted written requests to the defendants on June 16, 1987, August 1, 1987, and September 4, 1987, asking that he be transferred from the Capital Sentence Unit to the general population because his sentence of death had been vacated. The defendants did not respond to these requests, and Biegenwald filed this lawsuit on May 6, 1988, pursuant to 42 U.S.C. § 1983, seeking injunctive relief and monetary damages for the alleged constitutional deprivation arising from Biegenwald’s continued confinement in the Capital Sentence Unit.
The defendants transferred Biegenwald to the general prison population in August, 1988, which mooted his request for injunc-tive relief. He continues to press this lawsuit, however, seeking monetary damages *750for what he asserts was an unconstitutional confinement on New Jersey’s death row from March 5, 1987 until August 1988, a period of approximately one and one-half years. Defendants, in their brief before this Court, note that Biegenwald has since been resentenced to death, and is once again confined in the Capital Sentence Unit.1
The district court referred the defendants’ motion for an order of abstention to a federal magistrate, who filed a report and recommendation recommending that the motion be granted on July 29, 1988. Biegenwald filed objections to the report and recommendation, and the district court, after considering Biegenwald’s objections, ordered on October 4, 1988, that his case be administratively terminated pending the “initiation and outcome of state court proceedings.” Biegenwald’s motion to amend or alter this order was denied by the district court by order entered November 29, 1988. Biegenwald filed a timely notice of appeal from this order on December 22, 1988. An order administratively terminating a lawsuit pending the resolution of state court proceedings is considered a final and appealable order, Hovsons, Inc. v. The Secretary of the Interior of the United States, 711 F.2d 1208, 1211 (3d Cir.1983) (citing Moses H. Cone Memorial Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 103 S.Ct. 927, 74 L.Ed.2d 765 (1983)), and we therefore have jurisdiction over this appeal under 28 U.S.C. § 1291.
II.
As we have noted previously, “[ajbstention from the exercise of federal jurisdiction is, in all its forms, ‘the exception, not the rule.’ ” United Servs. Auto. Ass’n v. Muir, 792 F.2d 356, 360 (3d Cir.1986) (quoting Colorado River Water Conservation Dist. v. United States, 424 U.S. 800, 813, 96 S.Ct. 1236, 1244, 47 L.Ed.2d 483 (1976)), cert. denied, 479 U.S. 1031, 107 S.Ct. 875, 93 L.Ed.2d 830 (1987). Indeed, we stated in Muir that abstention “is an extraordinary and narrow exception to the district court’s duty to adjudicate a controversy properly before it, justified only in the exceptional circumstances where resort to state proceedings clearly serves an important countervailing interest.” Id. at 360-61. Pullman abstention, which the defendants assert is appropriate here, instructs “that federal courts should abstain from decision when difficult and unsettled questions of state law must be resolved before a substantial federal constitutional question can be decided.” Id. at 361 (quoting Hawaii Housing Auth. v. Midkiff, 467 U.S. 229, 236, 104 S.Ct. 2321, 2327, 81 L.Ed.2d 186 (1984)).
We undertake what is essentially a two-step analysis when reviewing a district court’s abstention decision. The first step involves determining whether the facts and legal issues presented in the case bring the case within the “special circumstances” required for application of the abstention doctrine. D’Iorio v. County of Delaware, 592 F.2d 681, 686 (3d Cir.1978). For a claim that Pullman abstention is appropriate, three “special circumstances” must generally be present:
First, there must be uncertain issues of state law underlying the federal constitutional claims brought in federal court. Second, these state law issues must be amenable to an interpretation by the state courts that would obviate the need for or substantially narrow the scope of the adjudication of the constitutional claims. And third, it must appear that an erroneous decision of state law by the federal court would be disruptive of important state policies.

Id.

Once it is determined that the three “special circumstances” are present, the district court makes a discretionary determination whether abstention is appropriate in the particular case, based on the weight of these criteria, and other relevant factors, such as the potential impact on the parties of the delay resulting from a decision to *751abstain, or the availability of an adequate state procedure to have the state law questions resolved. See id,.; see also Muir, 792 F.2d at 362-63 (considering the potential impact of delay on an insurance company’s ability to conduct its business); 17A C. Wright, A. Miller & E. Cooper, Federal Practice and Procedure § 4242, at 55-60 (1988) (noting that delay and the unavailability of an adequate state procedure are factors that can weigh against abstention).
Within this two-step framework, we apply different standards of review, depending upon the nature of the district court determination. We review the district court’s assessment of the first two “special circumstances,” namely whether state law is uncertain, and whether that law is amenable to an interpretation that would narrow or eliminate the constitutional issue, de novo, as these determinations are essentially legal in nature. D’Iorio, 592 F.2d at 686. The district court’s decision on the third “special circumstance,” namely whether an erroneous federal decision on the state law issue would be disruptive of important state policies, is also subject to appellate review. We have recognized that this review, however, is more “discretionary in character,” and we will génerally accord greater deference to the district court here if its appraisal is “adequately explained.” Id.
Once it is determined that the three “special circumstances” are present and the case falls within the ambit of the Pullman doctrine, “the remaining question is whether the trial judge abused his discretion in weighing the advantages and disadvantages of abstention and deciding to invoke the Pullman doctrine.” Id. (quoting Frederick L. v. Thomas, 578 F.2d 513, 517 (3d Cir.1978)).
III.
With these general principles in mind, we must assess whether the district court properly invoked Pullman abstention in this case.
A.
Biegenwald’s constitutional claim does turn on the construction of a state statute. He asserts that NJ.Stat.Ann. § 2C:49-6 (West Supp.1989) creates an expectation that an inmate who is not under sentence of death, or whose death sentence has been discharged, will not be housed in the Capital Sentence Unit. Thus, argues Biegen-wald, any inmate not meeting the state of New Jersey’s specific conditions for confining an inmate in the Capital Sentence Unit has a liberty interest in remaining with the general prison population, as opposed to being confined in the more restrictive Capital Sentence Unit. Biegenwald alleges that he was unconstitutionally denied this liberty interest without due process when the state continued to confine him in the Capital Sentence Unit following the New Jersey Supreme Court’s order vacating his sentence of death.
The statutory provision at issue, N.J. StatAnn. § 2C:49-6(a), states:
a. Within 10 days after issuance of a warrant as provided in section 5 of this act, the sheriff shall deliver the warrant, and also the person sentenced, if he is not already in the custody of the department, to the department. From the time of the delivery of the warrant and until the imposition of the punishment of death upon him, unless discharged from the sentence, the person shall be kept isolated from the general prison population in a designated State prison.
N.J.Stat.Ann. § 2C:49-6(a) (West Supp. 1989) (footnote omitted) (emphasis added).
Biegenwald asserts that when the New Jersey Supreme Court vacated his original sentence of death, he was “discharged from the sentence” as that term is used in N.J.Stat.Ann. § 2C:49-6(a).2 Bieg-*752enwald’s reading does appear to be closer to the plain meaning of the statute than the reading proffered by the defendants, who assert that an inmate is not “discharged from the sentence” unless he no longer faces the possibility of a death sentence.
Nevertheless, both readings are plausible. Since the statute is uncertain, and is “obviously susceptible” to a construction which would obviate the need for the district court to decide the federal constitutional issue presented in this case, see Muir, 792 F.2d at 361,3 we agree with the district court that the defendants have established the first two of the three “special circumstances” necessary to bring a case within the ambit of Pullman abstention.
We have significantly more difficulty, however, with the district court’s finding of the third special circumstance, i.e. that an erroneous construction of the words “discharged from the sentence” would be disruptive of important state policies. The defendants argue that an erroneous decision on this issue would “be detrimental and disruptive to the State Corrections process.” Appellees’ Brief at 12. The district judge found that an incorrect decision would “disrupt important state interests in the safe operation of the prison.” District Court opinion at 2.
Presumably, this disruption would occur because the state would not be permitted to confine persons who had been sentenced to death, but whose sentences were vacated upon appeal, in the Capital Sentence Unit. The appellees assert that “[segregating death row prisoners is done to increase security to prevent escapes of the most dangerous prisoners, and to reduce friction among inmates.” Appellees’ Brief at 12.
While this argument has a certain superficial appeal, any merit it might have is belied by the events of this case. The defendants transferred Biegenwald (and other similarly situated prisoners) from the Capital Sentence Unit to the general population in August, 1988. They were not under court order to transfer these prisoners, but instead did so on their own initiative, presumably for policy reasons not disclosed to this Court (or the district court). It seems disingenuous, to say the least, for the defendants to argue, on the one hand, that important state policies would be disrupted if a federal court were to hold that prisoners whose death sentences have been vacated should be housed in the general population, while they adopt a policy of housing these prisoners in the general population on their own initiative.
*753Additionally, we fail to see any practical distinction between a prisoner whose death sentence has been vacated, and who is awaiting resentencing, and a prisoner who has been convicted of a crime for which he may receive a sentence of death, and who has not yet been sentenced. Both would appear to present similar security and management challenges. New Jersey’s statutory scheme, however, does not provide that an inmate awaiting initial sentencing be housed in the Capital Sentence Unit, even if it has been convicted of a capital crime and faces a possible death sentence.
Finally, a brief review of the regulations governing New Jersey’s prisons reveals that the defendants have a variety of mechanisms available to segregate prisoners who present security or management concerns. See N.J.Admin.Code tit. 10A, § 5-2 (Management Control Unit); id. at § 5-3 (Administrative Segregation); id. at § 5-5 (Protective Custody); id. at § 5-6 (Transitional Protective Custody). The availability of these other mechanisms to deal with the security and management problems posed by inmates convicted of serious crimes, or who pose disciplinary or other security problems also undermines the defendants’ assertion that important state policies would be disrupted by an erroneous federal court construction of the words “discharged from the sentence.”
Although we generally give greater deference to a district court’s assessment of whether an erroneous decision would interfere with important state policies, we find that in this case the district court erred when it found this third “special circumstance” to be present in this case. Where an erroneous decision would not interfere with important state policies, Pullman abstention is inappropriate. We will reverse the district court’s order administratively terminating Biegenwald’s case.
B.
Even if all three special circumstances were present, however, we also find that the advantages of abstaining in this case are significantly outweighed by the disadvantages. Given the posture of the case as it is now before us, a second and independent ground for reversal is the district court’s erroneous discretionary determination that abstention was appropriate.
Two additional factors weigh heavily against invoking abstention here. Most significantly, the inevitable delay engendered by requiring Biegenwald to seek a state court decision before he can adjudicate the merits of his constitutional claim would likely destroy any possibility of a remedy for those alleged violations. Bieg-enwald is, once again, facing a death sentence. There is a possibility that by the time this dispute winds its way through the state court system, returns to the district court, and is finally brought to trial, Bieg-enwald will no longer be alive. A just resolution of this case calls for Biegenwald being alive in order to testify as to any pain and mental anguish he suffered by reason of his allegedly wrongful confinement, as well as the requests that he made and responses he received relating to the continuing confinement in the Capital Sentence Unit.
Biegenwald had not been resentenced to death at the time of the district court’s abstention order, and we do not say that the district court abused its discretion in balancing the advantages and disadvantages of abstention when the impending death sentence was not a consideration. The defendants, however, note that Biegen-wald had been resentenced to death in their brief before this Court, and we would be remiss were we to ignore the impact of this event on the issue before us.
A second factor weighing against abstention is the uncertainty of Biegenwald’s ability to obtain a state court ruling on the proper construction of the words “discharged from the sentence.” New Jersey does not have a procedure by which a federal court can certify a state law question to the state system, and the New Jersey courts disfavor advisory opinions. See New Jersey Ass’n for Retarded Citizens, Inc. v. New Jersey Dep’t of Human Servs., 89 N.J. 234, 241, 445 A.2d 704, 707 (1982) (“We will not render advisory opinions or *754function in the abstract”); Civil Serv. Comm’n of New Jersey v. Senate of New Jersey, 165 N.J.Super. 144, 148, 397 A.2d 1098, 1101 (App.Div.) (New Jersey declaratory judgment law “is not to be used to obtain advisory opinions.” (quoting Lucky Calendar Co. v. Cohen, 36 N.J.Super. 300, 304, 115 A.2d 603, 605 (Law Div.1955), rev’d, 19 N.J. 399, 117 A.2d 487 (1955), reversal aff'd on rehearing, 20 N.J. 451, 454, 120 A.2d 107, 108 (1956))), certif. denied, 81 N.J. 266, 405 A.2d 811 (1979). Since Biegenwald has the right to a federal court determination of the merits of his constitutional claim, a state court asked to construe the words “discharged from the sentence” might well conclude that to issue an order stating its construction would be akin to issuing an advisory opinion.
Given the uncertain availability of a state forum in which to adjudicate this issue, and the significant possibility that the delay engendered by abstention would effectively destroy any remedy for the alleged constitutional violation, we find that the severe imbalance between the significant disadvantages and slight advantages of abstaining in this case provide an independent basis for reversing the district court’s order of abstention.4
IV.
For the reasons stated in this opinion, we will reverse the district court order administratively terminating this case and remand the case to that court for further proceedings in accordance with this opinion.

. Biegenwald does not contend in this lawsuit that his present confinement in the Capital Sentence Unit is unlawful.


. Biegenwald also argues that the administrative regulations adopted by New Jersey pursuant to this statutory provision support his interpretation. In relevant part, the regulations state:
SUBCHAPTER 4. CAPITAL SENTENCE UNIT (C.S.U.)
10A:5-4.1 ScopeH
Persons sentenced to death pursuant to N.J. S.A. 2C:ll-3 shall be assigned to the Capital
*752Sentence Unit (C.S.U.) until such time that the execution is carried out or in the alternative, that the sentence is commuted or otherwise changed to a lesser penalty.
10A:5-4.2 Establishment of the Capital Sentence Unit (C.S.U.)H
(a) The Commissioner shall designate a specific housing unit at New Jersey State Prison to be utilized solely for inmates under court imposed death sentence. There shall be no commingling of inmates in the Capital Sentence Unit (C.S.U.) with those in general population at New Jersey State Prison.
(b) Female inmates under death sentence shall be housed in a separate section of the C.S.U. designated by the Commissioner.
(c) Access to inmates in the C.S.U. shall be only as set forth in this subchapter and the post orders promulgated in connection herewith.
N.J. Admin. Code tit. 10A, §§ 5-4.1 & 5-4.2 (Supp.1989) (emphasis added).
We agree with Biegenwald that regulation 10A:5-4.2, which requires that the Capital Sentence Unit be used "solely for inmates under court imposed death sentence," does support his interpretation of N.J.Stat.Ann. 2C:49-6. Regulation 10A:5-4.1, however, which requires that inmates sentenced to death remain in the Capital Sentence Unit until "the sentence is commuted or otherwise changed to a lesser penalty," is more ambiguous. Given that “an administrative interpretation of a facially ambiguous state statute will not remove the ambiguity, for Pullman purposes," Muir, 792 F.2d at 362, we do not find these New Jersey administrative regulations to be of much assistance in our analysis of N.J.S.A. 2C:49-6.


. Since the statute here is "obviously susceptible” to a construction which would obviate the need to decide the federal constitutional issue, we do not reach the issue of whether a lesser showing might be sufficient to invoke Pullman abstention. See 17A C. Wright, A. Miller & E. Cooper, Federal Practice and Procedure § 4242, at 42-44 (1988) (noting that the Supreme Court has, at various times, applied "obviously susceptible," "fairly susceptible," and “bare possibility" standards when assessing how uncertain state law must be to invoke Pullman abstention).


. This conclusion is even more compelling when we factor in the weakness of the defendants’ assertion that an erroneous construction of the words "discharged from the sentence” would interfere with important state policies.